Citation Nr: 1740506	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-19 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 60 percent for chrome kidney disease (CKD), moderate (stage 3).   

2.  Entitlement to an increased evaluation in excess of 20 percent for diabetes mellitus (DM) type 2 with erectile dysfunction (ED).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In September 2013, during the pendency of the appeal, the RO granted an increase for the Veteran's kidney disability and assigned a 60 percent rating, effective from September 2, 2010.  This decision constitutes a partial grant of the benefits sought on appeal; therefore, this issue remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In his June 2013 Substantive Appeal (VA Form 9), the Veteran stated that his diabetes mellitus was worse than it was a year ago.  He further stated that he had to take high blood pressure medicine for his kidney problems.  Additionally, in an August 2017 Appellate Brief, the Veteran's representative stated that the Veteran's last VA compensation examinations that were conducted to evaluate the severity of the disorders were in February 2011, i.e., six and a half years ago.  The representative further stated that "Where the veteran claims a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the state of the condition, the VA must provide a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995)."

In light of the complaint of worsening symptoms, new examinations to ascertain the current severity of the Veteran's diabetes and kidney disabilities are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any private treatment records that he may have had for his diabetes and kidney disabilities which are not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  

2.  The AOJ should obtain any outstanding VA treatment records dated from December 2012 to the present.  All obtained records should be associated with the evidentiary record.

3.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo VA examinations to determine the severity of his service-connected diabetes and kidney disabilities.

The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination reports must include a notation that this record review took place. 

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

4.  After the above development has been completed, readjudicate the claims.  If the benefits sought remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

